Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 1 of 38 Page ID #:1



1    Michael F. Ram (SBN 104805)
2    Marie N. Appel (SBN 187483)
     John A. Yanchunis (To Be Admitted Pro Hac Vice)
3    Patrick A. Barthle (To Be Admitted Pro Hac Vice)
4    MORGAN & MORGAN
     COMPLEX LITIGATION GROUP
5    711 Van Ness Avenue, Suite 500
6    San Francisco, CA 94102
     Telephone: (415) 358-6913
7    Facsimile: (415) 358-6923
8    Email:      jyanchunis@forthepeople.com
                 mram@forthepeople.com
9                mappel@forthepeople.com
10               pbarthle@forthepeople.com

11   Joel R. Rhine (To Be Admitted Pro Hac Vice)
12   Martin A. Ramey, Esq. (SBN 221042)
     Janet R. Coleman (To Be Admitted Pro Hac Vice)
13   RHINE LAW FIRM, P.C.
14   1612 Military Cutoff Road, Suite 300
     Wilmington, NC 28403
15   Telephone: (910) 772-9960
16   Email:       mjr@rhinelawfirm.com
                  jrr@rhinelawfirm.com
17                jrc@rhinelawfirm.com
18
                       UNITED STATES DISTRICT COURT
19                    CENTRAL DISTRICT OF CALIFORNIA
20                          WESTERN DIVISION
21   SADIA CALIXTE, GREGORY                Case No.:
22   HURLING, JVANNE RHODES,
     FREDDIE TALLEY and ORAL               CLASS ACTION COMPLAINT
23   TALLEY, individually and on behalf of
     all others similarly situated,        DEMAND FOR JURY TRIAL
24

25                     Plaintiffs,
26   v.
27   DAVE INC.,
28                     Defendant.
     __________
     CLASS ACTION COMPLAINT              1
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 2 of 38 Page ID #:2



1          Plaintiffs   SAIDA     CALIXTE,      GREGORY         HURLING,     JVANNE
2    RHODES,       FREDDIE       TALLEY        and       ORAL   TALLEY       (together,
3    “PLAINTIFFS”), individually and on behalf of all other persons similarly
4    situated, and through their attorneys of records, bring this class action lawsuit
5    against Defendant DAVE INC. (“Defendant” or “DAVE”), and allege, based upon
6    information and belief and the investigation of their counsel as follows:
7                                         PARTIES
8          1.     Plaintiff SADIA CALIXTE is a citizen and resident of Wayne
9    County, North Carolina. She has been an avid user of the DAVE app for
10   approximately two years. On or about July 25, 2020, Plaintiff CALIXTE
11   received notice of the blog post that same day and of the Notice of Data Breach,
12   dated August 21, 2020.
13         2.     Plaintiff CALIXTE also received a number of alerts regarding an
14   attempted log-in to her e-mail accounts shortly following the breach. Plaintiff
15   believes that these attempts, which emanated from California, were an attempt to
16   set up additional accounts, to change her current passwords or to establish new
17   accounts from which her identify could be stolen.
18         3.     As a result of these alerts, Plaintiff CALIXTE undertook to change
19   her passwords on her accounts, and to monitor her bank records for any
20   suspicious activity. One of the primary reasons Plaintiff CALIXTE used the
21   DAVE’s app was to help build credit for recurring monthly payments, such as
22   rent, which DAVE reported to the major credit bureaus so that she would have
23   sufficient credit to purchase a home.        Knowing that her data might be
24   compromised, Plaintiff CALIXTE enrolled in an identity theft protection service.
25   Because she is worried that someone with her PII will be able to open accounts
26   without her permission and/or change her log-in credentials, she is monitoring
27   her accounts for any sign of fraudulent activity.
28         4.     Plaintiff GREGORY HURLING is also a citizen and resident of

     CLASS ACTION COMPLAINT                       2
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 3 of 38 Page ID #:3



1    Wayne County, North Carolina. Like his wife, Plaintiff CALIXTE, Plaintiff
2    HURLING, has likewise been affected in that he has had to spend time ensuring
3    that his passwords and accounts are not modified without his permission. He,
4    too, has enrolled in an identity theft protection program and continues to monitor
5    his accounts on a daily basis.
6          5.     JVANNE RHODES is a citizen and resident of Dallas County,
7    Texas. Plaintiff JVANNE RHODES has been a DAVE app user for more than a
8    year, linking her checking account with a national bank to the DAVE app.
9          6.     Shortly after the breach occurred, her bank notified her that her card
10   had been compromised in the breach, and the bank cancelled her card before
11   reissuing it. When Plaintiff RHODES checked her balance and transactions
12   against her bank statement, she discovered multiple charges coming out of her
13   banking account via the DAVE app that were not related to her monthly
14   subscription. Plaintiff is worried that hackers have decrypted her data and are
15   actively trying to establish fraudulent accounts.
16         7.     Plaintiff FREDDIE TALLEY is a citizen and resident of Pitt
17   County, North Carolina. Plaintiff TALLEY had several accounts undergo a
18   password reset, even though he did not authorize them. Further, within the last
19   month and a half, he attempted to purchase a car only to learn that his Social
20   Security Number had been associated with someone else.
21         8.     As a result, Plaintiff FREDDIE TALLEY has contacted nearly all
22   of his creditors, banks and other service providers to ensure that his passwords
23   have not been changed. He has signed up for the identity theft protection
24   program offered by DAVE and he worries that his Social Security number has
25   been compromised, as recently, he was contacted to verify certain personal
26   information prior to credit being extended.
27         9.     Plaintiff ORAL TALLEY is also a citizen and resident of Wayne
28   County, North Carolina. On or about August 21, 2020, Plaintiff TALLEY

     CLASS ACTION COMPLAINT                        3
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 4 of 38 Page ID #:4



1    received an e-mail Notice of Data Breach. A true and correct copy of that notice
2    is attached hereto as Exhibit “A”.
3          10.    Plaintiff ORAL TALLEY likewise experienced alarming and
4    repeated spam calls to her residence shortly following the breach. These calls
5    were made by businesses with whom Plaintiff ORAL TALLEY has had no prior
6    business. Plaintiffs attribute these events to the Data Breach given the recency
7    of the calls and the dates of the breach. Like her son, Plaintiff ORAL TALLEY
8    has enrolled in an identity theft protection program, and worries that someone
9    will use her PII to open new accounts. She continues to spend time monitoring
10   her accounts.
11         11.    All of the above Plaintiffs were DAVE app users at the time of the
12   Data Breach, and all received the same e-mail notice of the breach as did Plaintiff
13   CALIXTE.
14         12.    Defendant DAVE INC. is a Delaware corporation, authorized to do
15   business in California. The company maintains its principal executive office and
16   headquarters at 1265 S. Cochran Avenue, Los Angeles.
17                            JURISDICTION AND VENUE
18         13.    This Court has subject matter jurisdiction over this action under the
19   Class Action Fairness Act, 28 U.S.C. § 1332(d). The amount in controversy
20   exceeds $5 million, exclusive of interest and costs, there are more than 100
21   putative class members, and minimal diversity exists because many putative class
22   members are citizens of a different state than Defendant.
23         14.    This Court has personal jurisdiction over DAVE, because it is
24   authorized to and regularly conducts business in California and maintained its
25   principal executive office and headquarters in Los Angeles.
26         15.    Venue is further proper in this District under 28 U.S.C. § 1391(b)(2)
27   because a substantial part of the events or omissions complained of herein and
28   giving rise to Plaintiffs’ claims occurred in this District.

     CLASS ACTION COMPLAINT                         4
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 5 of 38 Page ID #:5



1                                FACTUAL BACKGROUND
2             16.   DAVE is commonly known as a mobile application (“app”) created
3    and marketed by the Defendant that has grown in popularity with the general
4    public since 2016.
5             17.   Launched in 2016, as a Delaware corporation, DAVE differentiates
6    from other “fintech” apps by focusing on overdraft protection as a major feature,
7    requiring a much more rigorous application process which requires users to pass
8    an income check and a review of the application’s checking history prior to
9    approval.
10            18.   Among its competitors in the mobile banking and financial tech
11   arena, it has widely been acknowledged as one of the more successful apps,
12   providing cash advances and other financial services to its users that fall outside
13   of the traditional banking system.
14            19.   As a result of DAVE’s enhanced application process, users such as
15   the Plaintiffs and other Class Members trust the platform with more personally
16   sensitive information than other prepaid debit cards and fintech apps. For
17   example, DAVE requires ongoing access to each user’s checking account(s) in
18   order to monitor for potential overdrafts, comparing established user spending
19   patterns to the user’s remaining balance and issuing warnings in advance when
20   estimated expenses stand a chance of exceeding that balance. The app also offers
21   a form of payday loan when an overdraft is anticipated.
22            20.   On or about July 25, 2020, DAVE notified its users via a company
23   blog post1 that a former third-party service provider had been the victim of a
24   cyberattack by hackers and that the hackers had gained unauthorized access to
25   data on DAVE’s platform, including but not limited to, passwords that were
26
27
     1
28       https://dave.com/blog/post/ (last visited August 23, 2020).

     CLASS ACTION COMPLAINT                        5
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 6 of 38 Page ID #:6



1    stored in hash form, using brcypt.
2             21.   Before they were discovered, the hackers exfiltrated data that is
3    believed to include not only the names of DAVE users, but their e-mails, their
4    dates of birth, their physical addresses and phone numbers.
5             22.   Originally, DAVE told its users that the Data Breach, which
6    happened in late June, did not result in the theft of Social Security numbers, only
7    to change that via a subsequent notice wherein DAVE noticed that the thieves
8    had also stolen encrypted Social Security numbers belonging to some 7.5 million
9    DAVE users.
10            23.   According to DAVE, the breach occurred when the hackers
11   infiltrated systems belonging to a former third-party service provider, Waydev.
12            24.   As of the filing of this complaint, DAVE has neither notified the
13   Office of Civil Rights nor the California’s Attorney General’s Office as to the
14   breach.2
15            25.   Recently, nearly one month after its initial post to its blog, DAVE
16   issued a more formal “Notice of Data Breach,” via its blog3 and by e-mail. In
17   relevant part, that notice provided:
18                     NOTICE OF DATA BREACH
19                     Following up on our blog post from July 25th, we are
20                     providing our customers with more information
                       about a recent cybersecurity incident affecting certain
21

22   2
       A search conducted of publicly available notices for data security breaches on
23   August 23, 2020 returned no official notices of data breach to either the OCR or
     the California AG’s office. See,
24   https://oag.ca.gov/privacy/databreach/list?field_sb24_org_name_value=&field_sb
25   24_breach_date_value%5Bmin%5D%5Bdate%5D=04%2F01%2F2020&field_sb
     24_breach_date_value%5Bmax%5D%5Bdate%5D=08%2F24%2F2020 and
26   https://ocrportal.hhs.gov/ocr/breach/breach_report.jsf (last visited August 23,
27   2020).
     3
28       https://dave.com/blog/notice-of-data-breach/ (last visited August 23, 2020).

     CLASS ACTION COMPLAINT                        6
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 7 of 38 Page ID #:7



1                 personal information. This post provides customers
2                 with information about the incident and outlines
                  additional steps customers can take to help protect
3                 themselves.
4
                  What Happened?
5
                  As a result of a breach at a former third-party service
6
                  provider, an unauthorized party illegally accessed and
7                 stole certain customer data at Dave between June 23
                  and July 1, 2020. As soon as Dave became aware of
8
                  this incident on July 1, 2020, its security team quickly
9                 took steps to secure its systems, including customers’
                  accounts. Dave immediately began an investigation,
10
                  retained a leading cybersecurity firm, and notified
11                law enforcement, including the Federal Bureau of
                  Investigation (“FBI”).
12

13                After the compromise at Dave’s service provider, the
                  unauthorized party was able to gain temporary access
14                to Dave’s systems and obtained certain Dave
15                customer data. It appears this data is now posted
                  online as available for sale on, or download from,
16                illicit online marketplaces, which the FBI is aware of
17                and is investigating.
18                What Information Was Involved?
19                The types of data that may have been exposed as a
20                result of this incident included the following;
                  however, not every customer had every data element
21                exposed:
22
                     •   First and last name
23                   •   Email
24                   •   Phone
                     •   Date of birth
25
                     •   Physical address
26                   •   Gender
                     •   Profile image
27
                     •   Customer application preferences (e.g.,
28                       notification frequency, default tip percentage,

     CLASS ACTION COMPLAINT                    7
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 8 of 38 Page ID #:8



1                      etc.)
2                    • Hashed password
                     • Encrypted Social Security number
3

4                 Importantly, the breach did not affect bank account
                  numbers, credit card numbers, or records of financial
5                 transactions. Dave has no evidence of fraudulent
6                 customer account usage or that any customer has
                  experienced any financial loss as a result of this
7                 incident. There is also no evidence to indicate that the
8                 unauthorized party accessed the encryption keys used
                  to encrypt Social Security numbers. Social Security
9                 numbers were encrypted using AES-256 encryption
10                and customer passwords were stored in illegible form
                  using bcrypt, an industry-recognized hashing
11                algorithm. Dave has, however, subsequently
12                confirmed the likelihood that a party was able to
                  “crack” or determine the plain text characters of at
13                least some of the stolen hashed passwords.
14
                  What Dave Is Doing
15
                  Dave takes this matter seriously and continues to
16                implement measures to secure customers’ personal
17                information. Dave is no longer working with the
                  third-party service provider whose security breach
18
                  enabled the unauthorized party to obtain customer
19                data. Moreover, upon Dave’s discovery of the
                  incident, Dave’s security team quickly took steps to
20
                  secure its systems, including customers’ accounts.
21                Dave has forced a reset of all customer login
                  credentials and is requiring all customers to change
22
                  their passwords. When logging in, customers will
23                receive instructions on how to change their password,
                  which they should do immediately. Dave advised
24
                  customers to change their passwords on any other
25                sites on which they use the password they previously
                  used with Dave. Dave’s security team has also put in
26
                  place additional technical measures to enhance
27                account security, in consultation with independent
                  cybersecurity experts, which will provide additional
28
                  layers of security and protection.
     CLASS ACTION COMPLAINT                    8
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 9 of 38 Page ID #:9



1                    Dave values its relationship with its customers and
2                    takes data protection and privacy issues seriously.
                     Recognizing that identity protection is of paramount
3                    concern, we have partnered with Mastercard ID Theft
4                    Protection to provide you with complimentary
                     identity theft resolution services through December
5                    31, 2021. If you are not already enrolled in this or a
6                    similar service, please refer to the instructions below
                     under Steps You Can Take to Protect Your
7                    Information and                                   enroll
8                    at https://mastercardus.idprotectiononline.com/.

9                    Dave regrets this incident and apologizes for any
                     concern or inconvenience it may cause.
10

11                   What You Can Do

12                   First, in order to further protect your account and
                     related information, we require that you create a new,
13
                     strong password as soon as possible that you have
14                   never used elsewhere before. We also recommend
                     that if you use your old password on other accounts,
15
                     you should change those passwords too.
16
                     ....
17

18         26.    As a result of and in recognition of the seriousness of the breach,
19   DAVE suggested that users reset their passwords, using passphrases when
20   possible. DAVE also offered its users enrollment in the Mastercard ID Theft
21   Protection program through the end of 2021, which would provide help in
22   making affidavits, assist in notifying all three major credit reporting agencies and
23   placing a freeze on users’ credit reports. In addition, DAVE suggested that users
24   be “vigilant about reviewing [their] financial accounts and monitoring free credit
25   reports to detect any suspicious activity: . . . placing a fraud alert or security
26   freeze on [their] account . . . .” among other steps. Id.
27         27.    Not only was the notice alarming to the Plaintiffs, but it provided no
28   details as to how the hacking occurred, other than that it had occurred at a third-

     CLASS ACTION COMPLAINT                       9
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 10 of 38 Page ID #:10



 1   party vendor.
 2           28.   According to news reports, the full amount of stolen data was leaked
 3   to a hacking forum by the name of “RAID”, making it freely available to any
 4   hacker or cyberthief who had accumulated enough “forum credits” within RAID
 5   to access it. The dump was orchestrated by a group called “ShinyHunters,”
 6   which has been behind the breach and sale of data from a number of companies
 7   over the past year, including those users of Zoosk and Chatbooks, two popular
 8   apps.
 9           29.   According to the same reports, the data had been available for a
10   number of weeks prior to the release by ShinyHunters.
11           30.   And, while the exfiltrated data included encrypted data, it appears
12   that some of the DAVE passwords were exposed prior to the making of the data
13   public. While users’ passwords, for instance, which were “hashed”, hackers on
14   other underground forums boasted about their ability to decrypt the passwords.
15           31.   In addition to Plaintiffs’ data, it appears that the hackers may have
16   also accessed Waydev’s source code, which provides hackers with access to other
17   platforms.
18           32.   The circumstances surrounding the breach and the ability to pivot
19   from a third-party vendor’s system to the Defendant’s systems without detection
20   point to the lack of controls and cybersecurity measures in use at DAVE to
21   prevent such unauthorized use.
22           33.   Moreover, at the time the breach occurred, Waydev had concluded
23   its work with the DAVE app. It is rather apparent that DAVE did not have a
24   rigorous system for off-boarding third-party vendors that would have prevented
25   access to data once associated with DAVE users. Moreover, DAVE failed to
26   safeguard the PII it stored on users by monitoring criminal forums, dark web
27   access forms, threat feeds, hacker chatter and paste sites for leaker credentials
28   that could have easily spotted suspicious activity before the breach.

     CLASS ACTION COMPLAINT                       10
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 11 of 38 Page ID #:11



 1            34.   It is clear that with all of these breaches that DAVE has disregarded
 2   the rights of Plaintiffs and Class Members (defined below) by, inter alia,
 3   intentionally, willfully, recklessly, or negligently failing to take adequate and
 4   reasonable measures to ensure its data systems were protected against
 5   unauthorized intrusions; failing to disclose that DAVE and its vendors did not
 6   have adequately robust computer systems and security practices to safeguard PII;
 7   failing to take standard and reasonably available steps to prevent the Data Breach;
 8   failing to monitor and timely detect the Data Breach; and failing to provide
 9   Plaintiffs and Class Members with prompt and accurate notice of the Data
10   Breach.
11            35.   As a result of Defendant’s failure to implement and follow basic
12   security procedures, PII is now in the hands of thieves. Plaintiffs and Class
13   Members have had to spend, and will continue to spend, significant amounts of
14   time and money in an effort to protect themselves from the adverse ramifications
15   of the Data Breach and will forever be at a heightened risk of identity theft and
16   fraud.
17      A. DAVE’S Knowledge That It Was and Is a Target of Cyber Threats
18
              36.   DAVE knew it was a prime target for hackers given the significant
19
     amount of sensitive PII collected from users of its app and stored on its systems.
20
     Indeed, this was not the first time that a fintech or banking app has been the
21
     subject of a data breach.
22
              37.   In its Privacy Policies, DAVE noted the importance of each user’s
23
     personal information, stating, in relevant part:
24
                    5. How We Secure Your Information
25

26                  We take your privacy and the security of your
                    information very seriously, and have an information
27                  security program that includes administrative, technical,
28                  and physical measures to protect your information.
                    Examples of measures we have taken to protect your
     CLASS ACTION COMPLAINT                        11
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 12 of 38 Page ID #:12



 1                information include, but are not limited to:
 2
                     •  The use of industry standard encryption while
 3                 transmitting and storing information.
                     • Mobile application session timeouts to ensure
 4
                   your information is protected when you put down your
 5                 device without logging out.
                     • Passwords and personal identification numbers
 6
                   (“PINs”) are only known by you. No employee,
 7                 contractor or Third-Party Site has access to your Dave
 8                 password or PIN. We will never ask for your password
                   or PIN through our customer service teams.
 9                   • Two-factor authentication is provided to ensure

10                 your account can only be accessed by the device you
                   register with.
11                   • Our systems are periodically audited for security

12                 flaws.

13
           38.    Despite representing that “[n]o employee, contractor, or Third-Party
14
     Site has access to your Dave password oror PIN,” the details surrounding the
15
     Data Breach prove otherwise.
16
           39.    DAVE’s knowledge of the risks associated with maintaining such
17
     large amounts of PII is underscored by massive data breaches of other companies
18
     offering mobile applications or services popular with users. For example, in
19
     December 2019, the mobile gaming company Zynga, Inc., maker of the popular
20
     apps such as Words with Friends and Draw Something, announced a data breach
21
     in which almost “173 million usernames and passwords were compromised.4
22
           40.    Yet another example is the August 2019 data breach of the StockX
23
     fashion and sneaker trading platform popular with teens, which exposed the
24
     personal data of over 6.8 million customers. These are not isolated incidents; the
25

26
     4
      Phil Muncaster, Zynga Breach Hit 173 Million Accounts, Infosecurity Magazine
27
     (Dec. 23, 2019), https://www.infosecurity-magazine.com/news/zynga-breach-hit-
28   173- million/ (last visited August 23, 2020).

     CLASS ACTION COMPLAINT                      12
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 13 of 38 Page ID #:13



 1   number of data breaches is growing each year. According to a report by the
 2   Identity Theft Resource Center, “there were 1,473 data breaches [in 2019], a 17%
 3   increase over 2018’s 1,257.”5
 4         41.    Despite being a holder of PII for millions of its users, DAVE failed
 5   to prioritize data security by adopting reasonable data security measures to
 6   prevent and detect unauthorized access to their highly sensitive systems and
 7   databases as well as ensure that systems belonging to its former vendors did not
 8   retain such sensitive data.
 9         42.    DAVE had the resources to prevent a breach and to require and audit
10   its vendors to adequately invest in data security.
11         43.    Yet, DAVE failed to undertake adequate analyses and testing of its
12   own systems, training of its own personnel, and other data security measures to
13   ensure that similar vulnerabilities were avoided or remedied and that Plaintiffs’
14   and Class Members’ PII was protected.
15       B. DAVE Failed to Comply with FTC Guidelines
16         44.    The Federal Trade Commission (“FTC”) has promulgated
17   numerous guides for businesses which highlight the importance of implementing
18   reasonable data security practices. According to the FTC, the need for data
19   security should be factored into all business decision-making.6
20               DAVE Failed to Comply With Its Regulatory Guidance
21                     and Meet Its Customers’ Expectations

22         45.    Federal agencies have issued recommendations and guidelines to
23

24
     5
       Chris Morris, Hackers had a banner year in 2019, Fortune (Jan. 28, 2010),
25   https://fortune.com/2020/01/28/2019-data-breach-increases-hackers/ (last visited
26   August 23, 2020).
     6
       Federal Trade Commission, Start With Security, available at
27   https://www.ftc.gov/system/files/documents/plain-language/pdf0205-
28   startwithsecurity.pdf (last visited Aug. 24, 2020).

     CLASS ACTION COMPLAINT                       13
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 14 of 38 Page ID #:14



 1   temper data breaches and the resulting harm to individuals and financial
 2   institutions. For example, the FTC has issued numerous guides for business
 3   highlighting the importance of reasonable data security practices. According to
 4   the FTC, the need for data security should be factored into all business decision-
 5   making.7
 6          46.    In 2016, the FTC updated its publication, Protecting Personal
 7   Information: A Guide for Business, which established cybersecurity guidelines
 8   for businesses.8 The guidelines note that businesses should protect the personal
 9   customer information that they keep; properly dispose of personal information
10   that is no longer needed; encrypt information stored on computer networks;
11   understand their network’s vulnerabilities; and implement policies to correct any
12   security problems.
13          47.    The FTC further recommends that companies not maintain PII
14   longer than is needed for authorization of a transaction; limit access to sensitive
15   data; require complex passwords to be used on networks; use industry-tested
16   methods for security; monitor for suspicious activity on the network; and verify
17   that third-party service providers have implemented reasonable security
18   measures.9
19          48.    The FTC has brought enforcement actions against businesses for
20

21
     7
22     Federal Trade Commission, Start With Security (June 2015),
     https://www.ftc.gov/system/files/documents/plain-language/pdf0205-
23
     startwithsecurity.pdf (last visited Aug. 23, 2020).
24
     8
       Federal Trade Commission, Protecting Personal Information: A Guide for
25   Business,   available   at    https://www.ftc.gov/system/files/documents/plain-
26   language/pdf-0136_protecting-personal-information.pdf (last visited Aug. 24,
     2020).
27
     9
28       FTC, Start With Security, supra note 23.

     CLASS ACTION COMPLAINT                         14
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 15 of 38 Page ID #:15



 1   failing to adequately and reasonably protect customer data, treating the failure to
 2   employ reasonable and appropriate measures to protect against unauthorized
 3   access to confidential consumer data as an unfair act or practice prohibited by
 4   Section 5 of the Federal Trade Commission Act (“FTCA”), 15 U.S.C. § 45.
 5   Orders resulting from these actions further clarify the measures businesses must
 6   take to meet their data security obligations.
 7          49.   DAVE failed to properly implement basic data security practices.
 8   DAVE’s failure to employ reasonable and appropriate measures to protect
 9   against unauthorized access to PII constitutes an unfair act or practice prohibited
10   by Section 5 of the FTC Act, 15 U.S.C. § 45.
11          50.   DAVE was at all times fully aware of its obligation to protect the
12   PII of employees, providers and patients because of its position as an employer,
13   contractor and healthcare provider. DAVE was also aware of the significant
14   repercussions that would result from its failure to do so.
15        C. Plaintiffs and Class Members Suffered Damages
16          51.   The ramifications of Defendant’s failure to keep its users’ PII are
17   long lasting and severe. Once stolen, fraudulent use of such information and
18   damage to victims may continue for years. Consumer victims of data breaches
19   are more likely to become victims of identity fraud.10
20          52.   The PII belonging to Plaintiffs and Class Members is private,
21   sensitive in nature, and was left inadequately protected by Defendant, who did
22   not obtain Plaintiffs’ or Class Members’ consent to disclose such information to
23   any other person as required by applicable law and industry standards.
24          53.   Upon receiving the Notice, Plaintiffs immediately took action to
25   investigate whether the breach resulted in any fraud to them.
26
27   10
            2014 LexisNexis True Cost of Fraud Study,
28   https://www.lexisnexis.com/risk/downloads/assets/true-cost-fraud-2014.pdf (last
     visited Aug. 24, 2020).
     CLASS ACTION COMPLAINT                          15
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 16 of 38 Page ID #:16



 1         54.    In the case of Plaintiff CALIXTE, she has experienced numerous
 2   attempts to reset her password and to access her e-mail accounts.
 3         55.    All Plaintiffs have spent and continue to spend their valuable time
 4   to protect the integrity of their personal information, finances, and credit—time
 5   which they would not have had to expend but for the Data Breach.
 6         56.    Plaintiffs and Class Members have suffered actual injuries from
 7   having their PII exposed as a result of the Data Breach, including, but not limited
 8   to: (a) damages resulting from taking the time to search for fraudulent activity;
 9   to change banks, bank accounts and debit and credit cards; to purchase credit
10   monitoring and identity theft protection; to call their creditors to provide them
11   with notice of the breach; and to otherwise attempt to protect their financial
12   accounts; (b) damages to and diminution in the value of their PII—a form of
13   intangible property that the Plaintiffs entrusted to DAVE as a condition of
14   employment and the provision of services to patients; and (c) imminent and
15   impending injury arising from the increased risk of fraud and identity theft.
16         57.    As a result of the Data Breach, Plaintiffs and Class Members will
17   continue to be at heightened risk for financial fraud, identity theft, and attendant
18   damages for years to come.
19         58.    The Data Breach was a direct and proximate result of DAVE’s
20   failure to: (a) properly safeguard and protect Plaintiffs’ and Class Members’ PII
21   from unauthorized access, use, and disclosure, as required by various state and
22   federal regulations, industry practices, and common law; (b) establish and
23   implement appropriate administrative, technical, and physical safeguards to
24   ensure the security and confidentiality of Plaintiffs’ and Class Members’ PII; and
25   (c) protect against reasonably foreseeable threats to the security or integrity of
26   such information.
27         59.    Defendant had the resources necessary to prevent the Data Breach,
28   but neglected to adequately invest in data security measures, despite its

     CLASS ACTION COMPLAINT                       16
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 17 of 38 Page ID #:17



 1   obligations to protect PII. Had Defendant remedied the deficiencies in its data
 2   security systems and adopted security measures recommended by experts in the
 3   field, it would have prevented the intrusions into its systems and, ultimately, the
 4   theft of PII.
 5          60.      As a direct and proximate result of Defendant’s wrongful actions
 6   and inactions, Plaintiffs and Class Members have been placed at an imminent,
 7   immediate, and continuing increased risk of harm from identity theft and fraud,
 8   requiring them to take the time which they otherwise would have dedicated to
 9   other life demands such as work and family in an effort to mitigate the actual and
10   potential impact of the Data Breach on their lives. The U.S. Department of
11   Justice’s Bureau of Justice Statistics found that “among victims who had personal
12   information used for fraudulent purposes, 29% spent a month or more resolving
13   problems” and that “resolving the problems caused by identity theft [could] take
14   more than a year for some victims.”11
15          61.      To date, DAVE has offered inadequate identity monitoring services
16   to affected individuals given the type of data stolen. They are wholly inadequate
17   as they fail to provide for the fact that victims of data breaches and other
18   unauthorized disclosures commonly face multiple years of ongoing identity theft
19   and financial fraud and they entirely fail to provide any compensation for the
20   unauthorized release and disclosure of Plaintiffs’ and Class Members’ PII.
21          62.      As a result of the Defendant’s failures to prevent the Data Breach,
22   Plaintiffs and Class Members have suffered, will suffer, or are at increased risk
23   of suffering:
24                      a. The compromise, publication, theft, and/or unauthorized use
25

26
     11
        U.S. Department of Justice, Office of Justice Programs Bureau of Justice
27
     Statistics, Victims of Identity Theft, 2012, December 2013 available at
28   https://www.bjs.gov/content/pub/pdf/vit12.pdf (last visited July 2, 2020).

     CLASS ACTION COMPLAINT                        17
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 18 of 38 Page ID #:18



 1                         of their PII;
 2                   b. Out-of-pocket costs associated with the prevention, detection,
 3                         recovery, and remediation from identity theft or fraud;
 4                   c. Lost opportunity costs and lost wages associated with efforts
 5                         expended and the loss of productivity from addressing and
 6                         attempting to mitigate the actual and future consequences of
 7                         the Data Breach, including but not limited to efforts spent
 8                         researching how to prevent, detect, contest, and recover from
 9                         identity theft and fraud;
10                   d. The continued risk to their PII, which remains in the
11                         possession of Defendant and is subject to further breaches so
12                         long as Defendant fails to undertake appropriate measures to
13                         protect the PII in its possession; and
14                   e. Current and future costs in terms of time, effort, and money
15                         that will be expended to prevent, detect, contest, remediate,
16                         and repair the impact of the Data Breach for the remainder of
17                         the lives of Plaintiffs and Class Members.
18         63.    In addition to a remedy for the economic harm, Plaintiffs and Class
19   members maintain an undeniable interest in ensuring that their PII are secure,
20   remain secure, and are not subject to further misappropriation and theft.
21                            CLASS ACTION ALLEGATIONS
22         64.    Plaintiffs seek relief on behalf of themselves and as representatives
23   of all others who are similarly situated. Pursuant to Fed. R. Civ. P. Rule 23(a),
24   (b)(2), (b)(3) and (c)(4), Plaintiffs seek certification of a Nationwide class
25   defined as follows:
26         All persons whose PII was compromised as a result of the Data Breach
27         announced by DAVE INC. in July and August of 2020 (the “Class”).

28         65.    Excluded from the Class are the Defendant and any of its affiliates,

     CLASS ACTION COMPLAINT                            18
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 19 of 38 Page ID #:19



 1   parents or subsidiaries; all persons who make a timely election to be excluded
 2   from the Class; government entities; and the judges to whom this case is
 3   assigned, their immediate families, and court staff.
 4         66.     Plaintiffs hereby reserve the right to amend or modify the Class
 5   definition with greater specificity or division after having had an opportunity to
 6   conduct discovery.
 7         67.     The proposed Class meets the criteria for certification under Rule
 8   23(a), (b)(2), (b)(3) and (c)(4).
 9         68.     Risk of Inconsistent or Varying Adjudications. Fed. R. Civ. P.
10   23(b)(1). As the proposed class members include millions of individuals, there
11   is significant risk of inconsistent or varying adjudications with respect to
12   individual class members that would establish incompatible standards of
13   conduct for the Defendants. For example, injunctive relief may be entered in
14   multiple cases, but the ordered relief may vary, causing Defendants to have to
15   choose between differing means of upgrading their data security practices and
16   choosing the court order with which they will comply. Class action status is also
17   warranted because prosecution of separate actions by the members of the Class
18   would create a risk of adjudications with respect to individual members of the
19   Class that, as a practical matter, would be dispositive of the interests of other
20   members not parties to this action, or that would substantially impair or impede
21   their ability to protect their interests.
22         69.     Numerosity. Fed. R. Civ. P. 23(a)(1).       Consistent with Rule
23   23(a)(1), the members of the Class are so numerous and geographically
24   dispersed that the joinder of all members is impractical. The Data Breach
25   implicates approximately 7.5 million DAVE users.
26         70.     Commonality and Predominance. Fed. R. Civ. P. 23(a)(2) and
27   (b)(3).     Consistent with Rule 23(a)(2) and with 23(b)(3)’s predominance
28   requirement, this action involves common questions of law and fact that

     CLASS ACTION COMPLAINT                      19
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 20 of 38 Page ID #:20



 1   predominate over any questions affecting individual Class members. The
 2   common questions include:
 3                  a. Whether Defendants had a duty to protect its users’ sensitive
 4                      PII;
 5                  b. Whether DAVE knew or should have known of the
 6                      susceptibility of its systems and its vendors to a data breach;
 7                  c. Whether DAVE’s security measures to protect its systems
 8                      were reasonable in light of best practices recommended by
 9                      data security experts;
10                  d. Whether DAVE was negligent in failing to implement
11                      reasonable and adequate security procedures and practices;
12                  e. Whether DAVE’s failure to implement adequate data security
13                      measures allowed the breach of its data systems to occur;
14                  f. Whether DAVE’s conduct, including its failure to act,
15                      resulted in or was the proximate cause of the breach of its
16                      systems, resulting in the unlawful exposure of the Plaintiffs’
17                      and Class Members’ PII;
18                  g. Whether Plaintiffs and Class Members were injured and
19                      suffered damages or other losses because of DAVE’s failure
20                      to reasonably protect its systems and data network; and,
21                  h. Whether Plaintiffs and Class members are entitled to relief.
22        71.    Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3),
23   Plaintiffs’ claims are typical of those of other Class Members. Plaintiffs’
24   damages and injuries are akin to other Class Members, and Plaintiffs seek relief
25   consistent with the relief sought by the Class.
26        72.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4),
27   Plaintiffs are adequate representatives of the Class because they are members of
28   the Class they seek to represent; are committed to pursuing this matter against

     CLASS ACTION COMPLAINT                      20
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 21 of 38 Page ID #:21



 1   Defendants to obtain relief for the Class; and have no conflicts of interest with
 2   the Class. Moreover, Plaintiffs’ attorneys are competent and experienced in
 3   litigating class actions, including privacy litigation of this kind. Plaintiffs intend
 4   to vigorously prosecute this case and will fairly and adequately protect the Class’
 5   interests.
 6         73.    Superiority. Fed. R. Civ. P. 23(b)(3).          Consistent with Rule
 7   23(b)(3), a class action is superior to any other available means for the fair and
 8   efficient adjudication of this controversy, and no unusual difficulties are likely
 9   to be encountered in the management of this class action. The quintessential
10   purpose of the class action mechanism is to permit litigation against wrongdoers
11   even when damages to an individual plaintiff may not be sufficient to justify
12   individual litigation. Here, the damages suffered by Plaintiffs and the Class are
13   relatively small compared to the burden and expense required to individually
14   litigate their claims against Defendants, and thus, individual litigation to redress
15   Defendants’ wrongful conduct would be impracticable. Individual litigation by
16   each Class Member would also strain the court system. Individual litigation
17   creates the potential for inconsistent or contradictory judgments and increases
18   the delay and expense to all parties and the court system. By contrast, the class
19   action device presents far fewer management difficulties and provides the
20   benefits of a single adjudication, economies of scale, and comprehensive
21   supervision by a single court.
22         74.    Injunctive and Declaratory Relief. Class certification is also
23   appropriate under Rule 23(b)(2) and (c). Defendant, through its uniform
24   conduct, acted or refused to act on grounds generally applicable to the Class as
25   a whole, making injunctive and declaratory relief appropriate to the Class as a
26   whole.
27         75.    Likewise, particular issues under Rule 23(c)(4) are appropriate for
28   certification because such claims present only particular, common issues, the

     CLASS ACTION COMPLAINT                        21
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 22 of 38 Page ID #:22



 1   resolution of which would advance the disposition of this matter and the parties’
 2   interests therein. Such particular issues include, but are not limited to:
 3                   a. Whether DAVE owed a legal duty to Plaintiffs and the Class
 4                      to exercise due care in collecting, storing, and safeguarding
 5                      their PII;
 6                   b. Whether DAVE’s security measures to protect its data
 7                      systems were reasonable in light of best practices
 8                      recommended by data security experts;
 9                   c. Whether DAVE’s failure to institute adequate protective
10                      security measures amounted to negligence;
11                   d. Whether DAVE failed to take commercially reasonable steps
12                      to safeguard PII;
13                   e. Whether adherence to FTC data security recommendations,
14                      and measures recommended by data security experts would
15                      have
16                      reasonably prevented the data breach; and
17                   f. Whether DAVE failed to comply with its statutory and
18                      regulatory obligations.
19        76.    Finally, all members of the proposed Class are readily ascertainable.
20   Defendants have access to the names, addresses and e-mail addresses of Dave
21   users who are and patients’ names and addresses affected by the Data Breach.
22   Using this information, Class Members can be identified and ascertained for the
23   purpose of providing notice.
24                             FIRST CAUSE OF ACTION
25                                 NEGLIGENCE

26        77.    Plaintiffs restate, reallege and incorporate by reference all
27   preceding paragraphs, as if fully set forth herein.
28        78.    By collecting, storing, and using Plaintiffs’ and Class Members’ PII,

     CLASS ACTION COMPLAINT                       22
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 23 of 38 Page ID #:23



 1   DAVE had a duty of care to exercise reasonable care in obtaining, retaining,
 2   securing, safeguarding, deleting, and protecting this PII in its possession and that
 3   of its vendors from being compromised, lost, stolen, accessed, and misused by
 4   unauthorized persons. More specifically, this duty included, among other things:
 5   (a) designing, maintaining, and testing DAVE’s security systems and data
 6   storage architecture to ensure that Plaintiffs’ and Class Members’ PII was
 7   adequately secured and protected; (b) implementing processes that would detect
 8   an unauthorized breach of DAVE’S security systems and data storage
 9   architecture in a timely manner; (c) timely acting on all warnings and alerts,
10   including public information, regarding DAVE’S security vulnerabilities and
11   potential compromise of the PII of Plaintiffs and Class Members; (d) maintaining
12   data security measures consistent with industry standards and applicable state
13   and federal law; and (e) timely and adequately informing Plaintiffs and Class
14   Members if and when a data breach occurred notwithstanding undertaking (a)
15   through (d) above.
16         79.    DAVE had common law duties to prevent foreseeable harm to
17   Plaintiff and Class Members. These duties existed because Plaintiffs and Class
18   Members were the foreseeable and probable victims of any inadequate security
19   practices. In fact, not only was it foreseeable that Plaintiff and class members
20   would be harmed by the failure to protect their PII because hackers routinely
21   attempt to steal such information and use it for nefarious purposes, DAVE knew
22   that it was more likely than not Plaintiffs and other Class Members would be
23   harmed by such theft statutes based upon the FTC Act that also created a duty.
24   Plaintiffs and Class Members are consumers within the class of persons Section
25   5 of the FTC Act (and similar state statutes) were intended to protect.
26         80.    DAVE had a duty to monitor, supervise, control, or otherwise
27   provide oversight to safeguard the PII that was collected, stored, and processed
28   by DAVE’s computer systems.

     CLASS ACTION COMPLAINT                       23
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 24 of 38 Page ID #:24



 1         81.    DAVE’s duties to use reasonable data security measures also arose
 2   under Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. §
 3   45, which prohibits “unfair . . . practices in or affecting commerce,” including,
 4   as interpreted and enforced by the FTC, the unfair practice of failing to use
 5   reasonable measures to protect PII. Various FTC publications and data security
 6   breach orders further form the basis of DAVE’s duties. In addition, individual
 7   states have enacted statutes based upon the FTC Act that also created a duty.
 8   Plaintiffs and Class Members are consumers within the class of persons Section
 9   5 of the FTC Act (and similar state statutes) were intended to protect.
10         82.    DAVE’s duties to use reasonable data security measures also arose
11   under the California Customer Records Act (“CCRA”), Cal. Civ. Code §
12   1798.80, et seq., which imposes a duty to “implement and maintain reasonable
13   security procedures and practices appropriate to the nature of the information, to
14   protect the Personal Information from unauthorized access, destruction, use,
15   modification, or disclosure.” Other states have statutes that impose a
16   substantially similar duty of care.
17         83.    Plaintiffs and the Class Members entrusted their PII to Defendant
18   with the understanding that DAVE would safeguard their information.
19         84.    The harm that has occurred is the type of harm the FTC Act (and
20   similar state statutes) and the CCRA (and similar statutes of other states) were
21   intended to guard against. Indeed, the FTC has pursued over fifty enforcement
22   actions against businesses which, as a result of defendants’ failure to employ
23   reasonable data security measures and avoid unfair and deceptive practices,
24   caused the same harm suffered by Plaintiffs and class members.
25         85.    DAVE knew or should have known that its computer systems and
26   data storage architecture were vulnerable to unauthorized access and targeting by
27   hackers for the purpose of stealing and misusing confidential PII.
28         86.    DAVE knew or should have known that a breach of its systems and

     CLASS ACTION COMPLAINT                      24
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 25 of 38 Page ID #:25



 1   data storage architecture would inflict millions of dollars of damages upon
 2   Plaintiff and the Class, and DAVE was therefore charged with a duty to
 3   adequately protect this critically sensitive information
 4         87.    DAVE breached the duties it owed to Plaintiffs and Class Members
 5   described above, and thus was negligent. DAVE breached these duties by, among
 6   other things, failing to: (a) exercise reasonable care and implement adequate
 7   security systems, protocols and practices sufficient to protect the PII of Plaintiffs
 8   and Class Members; (b) detect the breach while it was ongoing; (c) maintain
 9   security systems consistent with industry standards; and (d) timely and
10   adequately informing its customers of the fact and extent of the Data Breach.
11   These failures constituted both violations of the FTC Act (and similar state
12   statutes) and the CCRA (and similar statutes from other states), as well as a
13   breach of duties owed to Plaintiffs and Class Members under the common law.
14   DAVE’s violation of the FTC Act (and similar state statutes) and the CCRA (and
15   similar statutes from other states) constitutes negligence per se and establishes
16   the elements of duty and breach.
17         88.    Plaintiffs and the Class Members were the foreseeable and probable
18   victims of any inadequate security practices and procedures. Defendant knew of
19   or should have known of the inherent risks in collecting and storing PII of
20   Plaintiffs and the Class, the critical importance of providing adequate security of
21   that PII, the current cyberscams being perpetrated, and that it had inadequate
22   employee training and education and IT security protocols in place to secure the
23   PII of Plaintiffs and the Class.
24         89.    DAVE also failed to exercise reasonable care and breached its
25   common law duties when it failed to timely notify Plaintiff and class members
26   of the Data Breach and when it falsely conveyed information regarding the scope
27   of the Data Breach in its May 23, 2020 email to Wishbone users.
28         90.    But for DAVE’s wrongful and negligent breach of its duties owed

     CLASS ACTION COMPLAINT                       25
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 26 of 38 Page ID #:26



 1   to Plaintiffs and the Class Members, their PII would not have been compromised.
 2         91.    As a direct and proximate result of DAVE’s negligence, Plaintiffs
 3   and the Class Members have been injured and are entitled to damages in an
 4   amount to be proven at trial. Such injuries include one or more of the following:
 5   ongoing, imminent, certainly impending threat of identity theft crimes, fraud, and
 6   other misuse, resulting in monetary loss and economic harm; actual identity theft
 7   crimes, fraud, and other misuse, resulting in monetary loss and economic harm;
 8   loss of the value of their privacy and the confidentiality of the stolen PII; illegal
 9   sale of the compromised PII on the black market; mitigation expenses and time
10   spent on credit monitoring, identity theft insurance, and credit freezes and
11   unfreezes; time spent in response to the Data Breach investigating the nature of
12   the Data Breach not fully disclosed by DAVE, reviewing bank statements,
13   payment card statements, and credit reports; expenses and time spent initiating
14   fraud alerts; decreased credit scores and ratings; lost work time; lost value of the
15   PII; lost benefit of their bargains and overcharges for services; and other
16   economic and non-economic harm.
17                            SECOND CAUSE OF ACTION
18                             BREACH OF CONFIDENCE

19         92.    Plaintiffs restate, reallege and incorporate by reference all
20   preceding paragraphs, as if fully set forth herein.
21         93.    At all times during Plaintiffs and the Class Members’ interactions
22   with DAVE, DAVE was fully aware of the confidential and sensitive nature of
23   Plaintiffs’ and the Class Members’ PII.
24         94.    As alleged herein and above, DAVE’s relationship with Plaintiffs
25   and the Class Members was governed by expectations that Plaintiffs’ and the
26   Class Members’ PII would be collected, stored, and protected in confidence, and
27   would not be disclosed to the public or any unauthorized third parties.
28         95.    Plaintiffs and the Class Members provided their respective PII,

     CLASS ACTION COMPLAINT                       26
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 27 of 38 Page ID #:27



 1   which was both confidential and novel, to DAVE with the explicit and implicit
 2   understandings that DAVE would protect and not permit their PII to be
 3   disseminated to the public or any unauthorized parties.
 4          96.       Plaintiffs and the Class Members also provided their respective PII
 5   to DAVE with the explicit and implicit understandings that DAVE would take
 6   precautions to protect the PII from unauthorized disclosure, such as following
 7   basic principles of encryption and information security practices.
 8          97.       DAVE voluntarily received in confidence Plaintiffs’ and the Class
 9   Members’ PII with the understanding that PII was confidential and novel and, as
10   such, would not be disclosed or disseminated to the public or any unauthorized
11   third parties.
12          98.       Due to DAVE’s failure to prevent, detect, and avoid the Data Breach
13   from occurring by following best information security practices to secure
14   Plaintiffs’ and the Class Members’ PII, DAVE caused Plaintiffs’ and Class
15   Members’ PII to be disclosed and misappropriated to the public and unauthorized
16   third parties beyond Plaintiffs’ and the Class Members’ confidence, and without
17   their express permission.
18          99.       But for DAVE’s disclosure of Plaintiffs’ and the Class Members’
19   PII in violation of the parties’ understanding of confidence, their PII would not
20   have been compromised, stolen, viewed, accessed, and/or used by unauthorized
21   third parties. The Data Breach was the direct and legal cause of the theft of
22   Plaintiffs’ and the Class Members’ PII, as well as the resulting damages.
23          100. The injury and harm Plaintiffs and the Class Members suffered was
24   the reasonably foreseeable result of DAVE’s unauthorized disclosure of
25   Plaintiffs’ and the Class Members’ PII. DAVE knew its computer systems and
26   technologies for accepting, securing, and storing Plaintiffs’ and the Class
27   Members’ PII had serious security vulnerabilities because DAVE failed to
28   observe even basic information security practices or correct known security

     CLASS ACTION COMPLAINT                         27
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 28 of 38 Page ID #:28



 1   vulnerabilities.
 2         101. As a direct and proximate result of DAVE’s breach of confidence,
 3   Plaintiffs and the Class Members have been injured and are entitled to damages
 4   in an amount to be proven at trial. Such injuries include one or more of the
 5   following: ongoing, imminent, certainly impending threat of identity theft
 6   crimes, fraud, and other misuse, resulting in monetary loss and economic harm;
 7   actual identity theft crimes, fraud, and other misuse, resulting in monetary loss
 8   and economic harm; loss of the value of their privacy and the confidentiality of
 9   the stolen PII; illegal sale of the compromised PII on the black market; mitigation
10   expenses and time spent on credit monitoring, identity theft insurance, and credit
11   freezes and unfreezes; time spent in response to the Data Breach investigating
12   the nature of the Data Breach not fully disclosed by DAVE, reviewing bank
13   statements, payment card statements, and credit reports; expenses and time spent
14   initiating fraud alerts; decreased credit scores and ratings; lost work time; lost
15   value of the PII; lost benefit of their bargains and overcharges for services; and
16   other economic and non-economic harm.
17                            THIRD CAUSE OF ACTION
18                      INJUNCTIVE AND DECLARATORY RELIEF

19         102. Plaintiffs restate and reallege and incorporate by reference all
20   preceding paragraphs, as if fully set forth herein.
21         103. Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq.,
22   the Court is authorized to enter a judgment declaring the rights and legal relations
23   of the parties and grant further necessary relief. Furthermore, the Court has broad
24   authority to restrain acts, such as here, that are tortious and violate the terms of
25   the federal and state statutes described in this Complaint.
26         104. An actual controversy has arisen in the wake of the Data Breach
27   regarding DAVE’s present and prospective common law and other duties to
28   reasonably safeguard its users’ PII, and whether DAVE is currently maintaining

     CLASS ACTION COMPLAINT                       28
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 29 of 38 Page ID #:29



 1   data security measures adequate to protect Plaintiffs and the Class Members from
 2   further data breaches that compromise their PII. Plaintiffs and the Class Members
 3   remain at imminent risk that further compromises of their PII will occur in the
 4   future. This is true even if they are not actively using DAVE’s products or
 5   services.
 6         105. Pursuant to its authority under the Declaratory Judgment Act, this
 7   Court should enter a judgment declaring, among other things, the following:
 8                   a. DAVE continues to owe a legal duty to secure users’ PII and
 9                       to timely notify consumers of a data breach under the
10                       common law, Section 5 of the FTC Act, the CCRA, and
11                       various state statutes; and
12                   b. DAVE continues to breach this legal duty by failing to
13                       employ reasonable measures to secure Plaintiffs’ and class
14                       members’ PII.
15         106. The Court also should issue corresponding prospective injunctive
16   relief pursuant to 28 U.S.C. §2202, requiring DAVE to employ adequate security
17   practices consistent with law and industry standards to protect its users’ PII.
18         107. If an injunction is not issued, Plaintiffs and the Class Members will
19   suffer irreparable injury, and lack an adequate legal remedy, in the event of
20   another data breach of DAVE. The risk of another such breach is real, immediate,
21   and substantial. If another breach occurs, Plaintiffs and the Class Members will
22   not have an adequate remedy at law because many of the resulting injuries are
23   not readily quantified and they will be forced to bring multiple lawsuits to rectify
24   the same conduct.
25         108. The hardship to Plaintiffs and Class Members if an injunction does
26   not issue exceeds the hardship to DAVE if an injunction is issued. Among other
27   things, if another data breach occurs at DAVE, Plaintiffs and Class Members will
28   likely be subjected to fraud, identify theft, and other harms described herein. On

     CLASS ACTION COMPLAINT                       29
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 30 of 38 Page ID #:30



 1   the other hand, the cost to DAVE of complying with an injunction by employing
 2   reasonable data security measures is relatively minimal, and DAVE has a pre-
 3   existing legal obligation to employ such measures.
 4         109. Issuance of the requested injunction will not disserve the public
 5   interest. To the contrary, such an injunction would benefit the public by
 6   preventing another data breach at DAVE, thus eliminating additional injuries that
 7   would result to Plaintiffs, Class Members, and the tens of millions Dave users
 8   whose PII would be further compromised.
 9
                          FOURTH CAUSE OF ACTION
10                 CALIFORNIA’S UNFAIR COMPETITION LAW
                       Cal. Bus. & Prof. Code §§ 17200, et seq.
11

12         110. Plaintiffs restate, reallege and incorporate by reference all
13   preceding paragraphs, as if fully set forth herein.
14         111. DAVE is a “person” as defined by Cal. Bus. & Prof. Code § 17201.
15         112. DAVE violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”)
16   by engaging in unlawful, unfair, and deceptive business acts and practices.
17         113. DAVE’s unfair acts and practices include:
18                   a. DAVE failed to implement and maintain reasonable security
19                       measures to protect Plaintiffs’ and class members’ PII from
20                       unauthorized disclosure, release, data breaches, and theft,
21                       which was a direct and proximate cause of the Data Breach.
22                       DAVE failed to identify foreseeable security risks, remediate
23                       identified security risks, and adequately improve security
24                       following previous cybersecurity incidents in the education
25                       sector. This conduct, with little if any utility, is unfair when
26                       weighed against the harm to Plaintiff and class members
27                       whose PII has been compromised.
28                   b. DAVE’s failure to implement and maintain reasonable

     CLASS ACTION COMPLAINT                       30
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 31 of 38 Page ID #:31



 1                     security measures also was contrary to legislatively declared
 2                     public policy that seeks to protect consumers’ data and ensure
 3                     that entities that are trusted with it use appropriate security
 4                     measures. These policies are reflected in laws, including the
 5                     FTC Act, 15 U.S.C. § 45, California’s Consumer Records
 6                     Act, Cal. Civ. Code §§ 1798.81.5 et seq., and California’s
 7                     Consumer Privacy Act, Cal. Civ. Code §§ 1798.100 et seq.
 8                  c. DAVE’s failure to implement and maintain reasonable
 9                     security measures also lead to substantial consumer injuries,
10                     as described above, that are not outweighed by any
11                     countervailing benefits to consumers or competition.
12                     Moreover, because consumers could not know of DAVE’s
13                     inadequate security, consumers could not have reasonably
14                     avoided the harms that DAVE caused.
15                  d. Engaging in unlawful business practices by violating Cal.
16                     Civ. Code § 1798.82.
17         114. DAVE has engaged in “unlawful” business practices by violating
18   multiple laws, including California’s Consumer Records Act, Cal. Civ. Code §§
19   1798.81.5 (requiring reasonable data security measures) and 1798.82 (requiring
20   timely breach notification), California’s Consumers Legal Remedies Act, Cal.
21   Civ. Code §§ 1780, et seq., the FTC Act, 15 U.S.C. § 45, California’s Consumer
22   Privacy Act, Cal. Civ. Code §§ 1798.100, et seq., and California common law.
23         115. DAVE’s unlawful, unfair, and deceptive acts and practices include:
24                  a. Failing to implement and maintain reasonable security and
25                     privacy measures to protect Plaintiffs’ and the Class
26                     Members’ PII, which was a direct and proximate cause of the
27                     Data Breach;
28                  b. Failing to identify foreseeable security and privacy risks,

     CLASS ACTION COMPLAINT                    31
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 32 of 38 Page ID #:32



 1                    remediate identified security and privacy risks, and
 2                    adequately improve security and privacy measures following
 3                    previous cybersecurity incidents, which was a direct and
 4                    proximate cause of the Data Breach;
 5     a. Failing to implement and maintain reasonable security and privacy
 6        measures to protect Plaintiffs’ and class members’ PII, which was a direct
 7        and proximate cause of the Data Breach;
 8     b. Failing to identify foreseeable security and privacy risks, remediate
 9        identified security and privacy risks, and adequately improve security and
10        privacy measures following previous cybersecurity incidents, which was a
11        direct and proximate cause of the Data Breach;
12                 c. Failing to comply with common law and statutory duties
13                    pertaining to the security and privacy of Plaintiffs’ and the
14                    Class Members’ PII, including duties imposed by the DTC
15                    Act, 15 U.S.C. § 45, California’s Customer Records Ac, Cal.
16                    Civ. Code §§ 1798.80, et seq., and California’s Consumer
17                    Privacy Act, Cal. Civ. Code §§ 1798.100, et seq., which was
18                    a direct and proximate cause of the Data Breach;
19                 d. Misrepresenting that it would protect the privacy and
20                    confidentiality of Plaintiffs’ and the Class Members’ PII,
21                    including by implementing and maintaining reasonable
22                    security measures;
23                 e. Misrepresenting that it would comply with common law and
24                    statutory duties pertaining to the security and privacy of
25                    Plaintiffs’ and the Class Members’ PII, including duties
26                    imposed by the FTC Act, 15 U.S.C § 45; California’s
27                    Customer Records Act, Cal. Civ. Code §§ 1798.80, et seq.;
28                    and California’s Consumer Privacy Act, Cal. Civ. Code §§

     CLASS ACTION COMPLAINT                    32
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 33 of 38 Page ID #:33



 1                       1798.100 et seq.;
 2                   f. Omitting, suppressing, and concealing the material fact that
 3                       it did not reasonably or adequately secure Plaintiffs’ and the
 4                       Class Members’ PII; and
 5                   g. Omitting, suppressing, and concealing the material fact that
 6                       it did not comply with common law and statutory duties
 7                       pertaining to the security and privacy of Plaintiffs’ and the
 8                       Class Members’ PII, including duties imposed by the FTC
 9                       Act, 15 U.S.C § 45; California’s Customer Records Act, Cal.
10                       Civ. Code §§ 1798.80, et seq.; and California’s Consumer
11                       Privacy Act, Cal. Civ. Code §§ 1798.100 et seq.
12         116. DAVE’s representations and omissions were material because they
13   were likely to deceive reasonable consumers about the adequacy of DAVE’s data
14   security and ability to protect the confidentiality of consumers’ PII.
15         117. DAVE intended to mislead Plaintiffs and the Class Members and
16   induce them to rely on its misrepresentations and omissions.
17         118. Had DAVE disclosed to Plaintiffs and the Class Members that its
18   data systems were not secure and, thus, vulnerable to attack, DAVE would have
19   been unable to continue in business and it would have been forced to adopt
20   reasonable data security measures and comply with the law. Instead, DAVE
21   received, maintained, and compiled Plaintiffs’ and the Class Members’ PII as
22   part of the services and goods DAVE provided and for which its users paid (either
23   through in-app purchases or through the inherent value of their PII) without
24   advising Plaintiffs and the Class Members that DAVE’s data security practices
25   were insufficient to maintain the safety and confidentiality of Plaintiffs’ and the
26   Class Members’ PII. Accordingly, Plaintiffs and the Class Members acted
27   reasonably in relying on DAVE’s misrepresentations and omissions, the truth of
28   which they could not have discovered.

     CLASS ACTION COMPLAINT                       33
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 34 of 38 Page ID #:34



 1         119. DAVE acted intentionally, knowingly, and maliciously to violate
 2   California’s Unfair Competition Law, and recklessly disregarded Plaintiffs’ and
 3   the Class Members’ rights.
 4         120. As a direct and proximate result of DAVE’s unfair, unlawful, and
 5   fraudulent acts and practices, Plaintiffs and Class Members have suffered and
 6   will continue to suffer injury, ascertainable losses of money or property, and
 7   monetary and non-monetary damages as described herein and as will be proved
 8   at trial. These losses include the diminished value of Plaintiffs’ and Class
 9   Members’ PII. Because the integrity of Plaintiffs’ and Class Members’ PII is
10   crucial to their future ability to engage in many aspects of commerce, including
11   obtaining a mortgage, credit card, business loan, tax return, or even applying for
12   a job, the diminishment of the integrity of that PII corresponds to a diminishment
13   in value. In other words, Plaintiffs and Class Members have both present and
14   future property interest diminished as a result of DAVE’s unfair, unlawful, and
15   fraudulent acts and practices.
16         121. Plaintiffs and Class Members seek all monetary and non-monetary
17   relief allowed by law, including restitution of all profits stemming from DAVE’s
18   unfair, unlawful, and fraudulent business practices or use of their PII; declaratory
19   relief; injunctive relief; reasonable attorneys’ fees and costs under California
20   Code of Civil Procedure § 1021.5; and other appropriate equitable relief.
21         WHEREFORE, Plaintiffs, on behalf of themselves and all others
22   similarly situated, respectfully request the following relief:
23                   a. An Order certifying this case as a class action;
24                   b. An Order appointing Plaintiffs as the class representatives;
25                   c. An Order appointing undersigned counsel as class counsel;
26                   d. For an award of restitution or disgorgement, in an amount to
27                       be determined;
28                   e. For injunctive and declaratory relief, as may be determined

     CLASS ACTION COMPLAINT                       34
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 35 of 38 Page ID #:35



 1                    appropriate, to include:
 2                       i. Prohibiting DAVE from engaging in the wrongful and
 3                          unlawful acts described herein;
 4                      ii. Requiring DAVE to protect, including through
 5                          adequate encryption, all data collected through the
 6                          course of its business in accordance with all applicable
 7                          regulations, industry standards, and federal, state, or
 8                          local laws;
 9                      iii. Requiring DAVE to delete, destroy, and purge the PII
10                          of Plaintiffs and Class Members unless DAVE can
11                          provide the Court a reasonable justification for the
12                          retention and use of such information when weighed
13                          against the privacy interests of Plaintiffs and the Class
14                          Members;
15                      iv. Requiring DAVE to implement and maintain a
16                          comprehensive        Information   Security     Program
17                          designed to protect the confidentiality and integrity of
18                          Plaintiffs’ and Class Members’ PII;
19                       v. Requiring DAVE to engage independent third-party
20                          security auditors and internal personnel to run
21                          automated security monitoring;
22                      vi. Requiring DAVE to audit, test, and train its personnel
23                          regarding any new or modified procedures;
24                     vii. Requiring DAVE to segment data by, among other
25                          things, creating firewalls and access controls so that if
26                          one area of DAVE’s network is compromised, hackers
27                          cannot gain access to other portions of DAVE’s
28                          systems;

     CLASS ACTION COMPLAINT                      35
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 36 of 38 Page ID #:36



 1                    viii. Requiring DAVE to conduct regular database scanning
 2                         and security checks;
 3                      ix. Requiring DAVE to establish an information security
 4                         training program that includes at least annual
 5                         information security training for all employees, with
 6                         additional training to be provided as appropriate based
 7                         upon employees’ respective responsibilities with
 8                         handling PII, as well as protecting the PII of Plaintiffs
 9                         and Class Members;
10                      x. Requiring DAVE to routinely and continually conduct
11                         internal training and education, at least annually, to
12                         inform security personnel how to identify and contain
13                         a breach when it occurs and what to do in response to
14                         a breach;
15                      xi. Requiring DAVE to implement, maintain, regularly
16                         review, and revise as necessary, a threat management
17                         program designed to appropriately monitor DAVE’s
18                         information networks for threats, both internal and
19                         external, and assess whether monitoring tools are
20                         appropriately configured, tested, and updated;
21                     xii. Requiring DAVE to meaningfully educate all class
22                         members about the threats they face as a result of the
23                         loss of their PII to third parties, as well as the steps
24                         affected individuals must take to protect themselves;
25                         and
26                    xiii. Requiring   DAVE      to   implement     logging    and
27                         monitoring programs sufficient to track traffic to and
28                         from its servers; and n) Requiring DAVE to provide

     CLASS ACTION COMPLAINT                  36
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 37 of 38 Page ID #:37



 1                            ten years of identity theft and fraud protection services
 2                            to Plaintiffs and Class Members;
 3                  f. For an award of compensatory, consequential, statutory and
 4                     general damages, including nominal damages, as allowed by
 5                     law in an amount to be determined;
 6                  g. An award of costs and expenses;
 7                  h. For prejudgment interest on all amounts awarded;
 8                  i. An award of attorneys’ fees; and
 9                  j. Such other and further relief as this court may deem just and
10                     proper.
11                          DEMAND FOR JURY TRIAL
12
          Plaintiffs demand a jury trial as to all issues triable by a jury.
13
     DATED this 24th day of August 2020.
14

15                                          By     /s/ Michael F. Ram

16                                          Michael F. Ram (SBN 104805)
17                                          Marie N. Appel (CA SBN 187483)
                                            John A. Yanchunis*
18                                          Patrick A. Barthle*
19                                          MORGAN & MORGAN
                                            COMPLEX LITIGATION GROUP
20                                          711 Van Ness Avenue, Suite 500
21                                          San Francisco, CA 94102
                                            Telephone: (415) 358-6913
22                                          Facsimile: (415) 358-6923
23                                          jyanchunis@forthepeople.com
                                            mram@forthepeople.com
24                                          mappel@forthepeople.com
25                                          pbarthle@forthepeople.com

26                                          Joel Rhine*
27                                          Martin Ramey (CA SBN 221042)
                                            Janet Coleman*
28                                          RHINE LAW FIRM, PC

     CLASS ACTION COMPLAINT                      37
Case 2:20-cv-07704-RGK-JEM Document 1 Filed 08/24/20 Page 38 of 38 Page ID #:38



 1                                     1612 Military Cutoff Road, Suite 300
 2                                     Wilmington, NC 28403
                                       Telephone: (910) 772-9960
 3                                     mjr@rhinelawfirm.com
 4                                     jrr@rhinelawfirm.com
                                       jrc@rhinelawfirm.com
 5

 6                                     Counsel for Plaintiff and the Putative Class

 7                                     *Motions for pro hac vice admission to be
 8                                     filed

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     CLASS ACTION COMPLAINT                38
